Holmes, J.
This is an action to recover a reward which was offered in writing in the following terms : —
“ $2,500 reward will be paid to any person furnishing evidence that will lead to the arrest and conviction of the person who shot Mr. Edward Cunningham, November 21, 1889.
“ J. Walter Bradlee, ] Selectmen T. Edwin Ruggles, > of J. Albert Simpson, J Milton.
“ Milton, Nov. 22, 1889.”
The main questions reserved by the report are really questions as to the construction of this instrument, namely, whether the defendants bound themselves personally by it, and what evidence would warrant a finding that the conditions of the offer were satisfied.
On the first question we are of opinion that the defendants are personally liable. No doubt the instrument would bind the *32town if made with authority and intent to bind it. Crawshaw v. Roxbury, 7 Gray, 374. Janvrin v. Exeter, 48 N. H. 83. But the same words may bind two parties, — the agent, because in their literal sense they purport to bind him; the principal, because he is taken to have adopted the name of the- agent as his own for the purpose of the contract. Byington v. Simpson, 134 Mass. 169. Colder v. Dobell, L. R. 6 C. P. 486. The purport of the words used in this case is that the promise contained in the body of the paper is made by the signer. The only question is, Who is the signer ? Do the defendants, by adding their official designation, take away from their names their ordinary significance as proper names, and make of their collective signatures a composite unit, which means the town of Milton and nothing else? We think not. But for the words, “ Selectmen of Milton,” the promise would be in the usual and proper form for a personal undertaking. Wentworth v. Day, 3 Met. 352. Besse v. Dyer, 9 Allen, 151. Lancaster v. Walsh, 4 M. & W. 16. Lockhart v. Barnard, 14 M. & W. 674. Thatcher v. England, 3 C. B. 254. Tamer v. Walker, L. R. 1 Q. B. 641; L. R. 2 Q. B. 301. If it contained express words of personal promise, and the corporation was a private corporation, or the agents were not public officers, the mere addition of their office would not exonerate them. Simonds v. Heard, 23 Pick. 120,125. Fullam v. West Brookfield, 9 Allen, 1,4. Tucker Manuf. Co. v. Fairbanks, 98 Mass. 101,104. The only argument which can be relied on for a different conclusion here is that the defendants were'public officers, and that a more liberal rule prevails with regard to them. It has been doubted how far there is such a difference with regard to agents or officers of a town ; Simonds v. Heard, 23 Pick. 120,124; Hall v. Cockrell, 28 Ala. 507; Providence v. Miller, 11 R. I. 272 ; and these cases show very plainly, if authority for the proposition is needed, that such officers will bind themselves personally if they piurport to do so. As a test of what the defendants have purported to do by the literal meaning of their words, suppose that their offer had been under seal, we think it would have been impossible to say that the only meaning of the signature was the town of Milton. See Codding v. Mansfield, 7 Gray, 272, 273. Perhaps our conclusion is a little strengthened by the consideration that, so far as appears, the'defendants had not authority to *33bind the town for more than $500. Pub. Sts. c. 212, § 12. For although, of course, an agent does not make a promise his own by exceeding his authority, if it purports to bind his principal only, (Jefts v. York, 4 Cush. 371,) still, when the construction is doubtful, the fact that he has no authority to bind the supposed principal is a reason for reading his words as directed toward himself. Hall v. Cockrell, 28 Ala. 507, 512.
The second question was raised by a request for a ruling that there was no evidence of the defendants’ liability. It was proved-, by the record that one De Lucca had been convicted for the-shooting of Edward Cunningham, and De Lucca’s evidence at his-trial, admitting that he shot Cunningham, was also put in, but, the defendants contended that this evidence was res inter alios„ and not competent in this action to prove that De Lucca was, the guilty man. This position rests on too strict a construction of the words, “ the person who shot Mr. Edward Cunningham,” in the contract. We will assume that they mean a little more than “ a person for shooting,” and that it would be open to the defendants to prove mistake or fraud in the conviction. But we have no doubt that the contract so far adopts the proceedings of the criminal trial as a test of liability that the conviction is prima facie evidence of guilt, and that the admission of the party accused there is admissible when necessary. Mead v. Boston, 3 Cush. 404; York v. Forscht, 23 Penn. St. 391.
A third question is raised whether the jury were warranted in finding that the plaintiff furnished evidence that led to the arrest and conviction of De Lucca. We are of opinion that there was evidence which warranted their so finding. It is true that the plaintiff was told, as the police had been, that on the afternoon of the shooting two suspicious-looking men went into Boston upon a horse-car which left Milton at a certain time, and the conductor of which was named Conlan. But the plaintiff, starting from this hint, by more or less artful inquiries discovered that De Lucca was probably one of the men, procured the police to arrest him, and discovered or contributed to the discovery of other evidence which led to the conviction. The question properly was left to the jury, and the instructions given them were full and accurate.

Judgment on the verdict.